  Exhibit 10.11

LOGO [g77994g95d72.jpg]

May 6, 2010

Mr. Anders Gustafsson

Chief Executive Officer

Zebra Technologies Corporation

475 Half Day Road, Suite 500

Lincolnshire, IL 60061

 

Re: Stock Option Agreement dated April 24, 2008, Stock Appreciation Rights
Agreement dated May 7, 2009 and Restricted Stock Agreement dated May 7, 2009

Dear Anders:

Reference is hereby made to your Non-Qualified Stock Option Agreement dated as
of April 24, 2008 (the “Option Agreement”), your Stock Appreciation Rights
Agreement dated as of May 7, 2009 (the “SAR Agreement”), and your Restricted
Stock Agreement dated as of May 7, 2009 (the “Restricted Stock Agreement”). This
letter agreement amends the Option Agreement, the SAR Agreement and the
Restricted Stock Agreement as follows:

 

1. The proviso at the end of Section 2(a) of the Option Agreement is hereby
deleted in its entirety and replaced with the following:

“provided, however, except as otherwise provided for under this Option Agreement
or the Employment Agreement between the Company and the Participant effective as
of September 4, 2007, as amended (the “Employment Agreement”), the Participant
must remain employed by the Company or any Subsidiary continuously through the
applicable vesting dates.”

 

2. The last sentence of Section 2(d) of the Option Agreement is hereby deleted
in its entirety and replaced with the following:

“‘Cause’ shall have the meaning assigned to it in the Participant’s Employment
Agreement.”

 

3. Section 2(e) of the Option Agreement is hereby amended by adding the clause
“vesting of the Participant’s Option Shares shall be governed by the Employment
Agreement and” immediately prior to the clause “any unexercised, vested Option
Shares as of the date of Participant’s termination of employment shall remain
exercisable until the earlier of:”

 

4. The proviso at the end of Section 2(a) of the SAR Agreement is hereby deleted
in its entirety and replaced with the following:

“provided, however, except as otherwise provided for under this SAR Agreement or
the Employment Agreement between the Company and the Participant effective as of
September 4, 2007, as amended (the “Employment Agreement”), the Participant must
remain employed by the Company or any Subsidiary continuously through the
applicable vesting dates.”

 

Confidential         Section 5 – Compensation Committee April 2010 – CEO
Employment Agreement

LOGO [g77994g43y42.jpg]



--------------------------------------------------------------------------------

Mr. Anders Gustafsson

May 6, 2010

Page 2

 

5. The last sentence of Section 2(d) of the SAR Agreement is hereby deleted in
its entirety and replaced with the following:

“‘Cause’ shall have the meaning assigned to it in the Participant’s Employment
Agreement.”

 

6. Section 2(e) of the SAR Agreement is hereby amended by adding the clause
“vesting of the SAR shall be governed by the Employment Agreement and”
immediately prior to the clause “the unexercised vested portion of the SAR as of
the date of such Participant’s termination of employment shall remain
exercisable until the earliest of:”

 

7. The last sentence of Section 2(a) of the Restricted Stock Agreement is hereby
deleted in its entirety and replaced with the following:

“The Period of Restriction with respect to the Restricted Stock shall begin on
the Grant Date and shall end on the third anniversary of the Grant Date;
provided, however, except as otherwise provided for under this Stock Agreement
or the Employment Agreement between the Company and the Participant effective as
of September 4, 2007, as amended (the “Employment Agreement”), the Participant
must remain employed by the Company or any Subsidiary continuously through the
Period of Restriction.”

 

8. The last sentence of Section 2(b)(i) of the Restricted Stock Agreement is
hereby deleted in its entirety and replaced with the following:

“‘Good Reason’ shall have the meaning assigned to it in the Participant’s
Employment Agreement.”

 

9. The last sentence of Section 2(b)(ii) of the Restricted Stock Agreement is
hereby deleted in its entirety and replaced with the following:

“‘Cause’ shall have the meaning assigned to it in the Participant’s Employment
Agreement.”

 

10. Defined terms not otherwise defined in this Letter Agreement shall have the
meanings set forth in the Option Agreement, SAR Agreement or Restricted Stock
Agreement, as applicable.

 

Confidential         Section 5 – Compensation Committee April 2010 – CEO
Employment Agreement

LOGO [g77994g43y42.jpg]



--------------------------------------------------------------------------------

Mr. Anders Gustafsson

May 6, 2010

Page 3

 

11. All other provisions of the Option Agreement, SAR Agreement and Restricted
Stock Agreement shall remain unchanged.

 

Very truly yours, /s/ Joanne Townsend Joanne Townsend Vice President, Human
Resources Acknowledged and Agreed: /s/ Anders Gustafsson Anders Gustafsson

Date:   May 6, 2010

 

Confidential         Section 5 – Compensation Committee April 2010 – CEO
Employment Agreement

LOGO [g77994g43y42.jpg]